DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The preliminary amendment dated 4/12/2019 has been received and will be entered.
Claim(s) 1-16 is/are pending.
Claim(s) 3-5, 7-8, and 11-15 is/are currently amended.
Claim(s) 16 is/are new.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
4/12/2019
7/16/2019
is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
I. Claims 1-16 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. The claims are similar to those in US 10,822,238 and US 10,994,280. 
Claim 1 in this application requires inter alia:
an impact head surround (26) which extends the region in which the fluid is constrained before exiting the core components wherein, 
the apparatus is configured to bias the impact head in a second direction in direct opposition to the fluid in the first direction and to do so with a second force and the impact head (16) of the apparatus is configured so as to be movable along the principal axis relative to the proximal end (24) of the conduit so as to vary the gap (20) and wherein 
that movement is a result of the magnitude of first force in opposition to the second force, the second force being the result of a pneumatic pressure directly or indirectly in opposition to the first force exerted on the impact head along the principle axis.

These features are not present in the apparatus claims of US 10,822,238 and US 10,994,280. The issue, as understood, is one of domination as opposed to double patenting. “Domination by itself, i.e., in the absence of statutory or nonstatutory double patenting grounds, cannot support a double patenting rejection.” MPEP 804 II (citations omitted). 

	Nacken, et al., Delamination of graphite in a high pressure homogenizer, RSC Adv. 2015; 5: 57328-57338 (cited by Applicants, hereinafter “Nacken at __”) is noted. Nacken teaches an apparatus with an pump, fluid conduit and impact head. See generally (Nacken at 57329; “Fig. 1”). Nacken would not, however, appear to teach the apparatus configured to bias the impact heat, as claimed.  
	US 4,691,866 to Belk teaches what is construed as an impact head 44 that rotates, however this is not understood to read on the “configured to bias the impact head” etc. language, as claimed. 
US 5,358,188 to Makino teaches what is construed as an impact head 18 that “is arranged in a moving direction of this jet stream.” (Makino 7: 3-4). However, this is not understood to read on the “configured to bias the impact head” etc. language, as claimed.
	US 2010/0189628 to Schimpf is noted. Schimpf teaches a similar apparatus/method for directing a high pressure solution of carbon nanotubes at an anvil to “disentangle” the nanotubes. See e.g. (Schimpf 3: [0020] et seq.; “Figs. 1-2). Schimpf teaches an anvil 30 on adjustable support 32. (Schimpf 3: [0021], “Fig. 1”). As with Nacken, Schimpf would not appear to teach at least the dimensions and geometry of the annular gap and impact head surround, as claimed. As for the method claims, while some pieces of prior art might refer to nanotubes and graphite/graphene as related or analogous (carbon nanotubes are rolls of graphene), one of skill in the art would not necessarily expect a process that “disentangles” nanotubes to exfoliate graphite. 
US 6,824,086 to Mazurkiewicz, et al. is noted. Mazurkiewicz teaches a high pressure mill for creating fine particles. (Mazurkiewicz “Abstract,” passim). While teaching a similar “cavitating nozzle” – compare (Mazurkiewicz “Fig. 2”) with (S. “Figs.”) -  Mazurkiewicz would not appear to teach at least the dimensions and geometry of the annular gap and impact head 
	US 8,585,277 to Grandi, et al. is noted. Grandi teaches a homogenizing valve, but does not appear to teach at least the dimensions and geometry of the annular gap and impact head surround, as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736